Motion granted insofar as to permit the appeal to be heard on the original record, including a complete copy of the entire trial minutes, without printing the same, and upon typewritten or mimeographed appellant’s points, on condition that the appellant serves one copy of the typewritten or mimeographed appellant’s points upon the attorneys for respondents and files 6 typewritten or 19 mimeographed copies of appellant’s points, together with the original record, with this court on or before January 5, 1960, with notice of argument for the February 1960 Term of this court, said panel to be argued or submitted when reached. Concur — Breitel, J. P., M. M. Frank, Valente, McNally and Stevens, JJ.